Citation Nr: 1712404	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  08-01 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to August 1977, from December
1990 to July 1991, and from September 2003 to March 2004, as well as over 24
years of service in the Air National Guard with periods of inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
July 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Huntington, West Virginia.

In September 2011, the Board denied a disability rating in excess of 10 percent for a right knee disability and granted a separate 10 percent rating for arthritis.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 memorandum decision, the Court remanded the matter back to the Board for further proceedings consistent with the memorandum decision.  In February 2015, the Board remanded the matter so that a VA examination could be scheduled.  The Agency of Original Jurisdiction (AOJ) obtained an examination and opinion in September 2015.

The Veteran testified at a Travel Board hearing in October 2009 before the undersigned Veterans Law Judge.  A copy of the transcript has
been associated with the claims file.

In September 2016, the Veteran perfected an appeal as to entitlement to service connection for limited opening of the jaw status post oral cancer surgery (claimed as oral cancer).  However, the Veteran has requested a Travel Board hearing regarding this issue.  See December 2016 VA Form 8; September 2016 VA Form 9.  In February 2017, the RO sent the Veteran a hearing notice letter.  The Veterans Appeals Control and Locator System (VACOLS) further shows that action on this claim is pending at the RO.  Accordingly, the Board declines to take jurisdiction over the service connection claim at this time, pending completion of the Veteran's requested hearing before the Board.

In March 2016, the Veteran filed an informal Motion to Advance on the Docket (AOD) due to his health.  The medical evidence of record confirms that the Veteran was treated for cancer.  The Board finds that this is good or sufficient cause to advance the case on the docket.  Thus, the AOD Motion is granted.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The August 2013 memorandum decision indicated that the August 2010 VA examination was inadequate.  The Court, citing Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), noted that the examination "did not adequately consider the effect of pain on flare ups and did not provide a medical opinion on whether there is additional functional loss due to pain during flare-ups." 

In February 2015, the Board remanded the Veteran's claim so that another VA examination could be scheduled.  The Board instructed the examiner to 
"address whether the Veteran experiences additional functional loss as a result of pain during flare-ups, and if so, [] fully describe the extent of any such impairment."  Unfortunately, this was not done.  

First, the September 2015 VA examiner did not provide a rationale for why he was unable to say without mere speculation if pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use and during flare-ups.  Moreover, the examination report contains an inconsistency in that the examiner initially noted that the Veteran does not have any functional loss of the right knee.  Second, neither VA examination comports with the recently issued directives regarding VA musculoskeletal examinations in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In light of the foregoing, the Veteran must be afforded another VA right knee examination which fully complies with Mitchell and Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  The examiner should also consider if range of motion is reduced on repetitive use and during flare-ups.  The Board notes that the VA examinations of record contain range of motion measurements of the left knee.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a new VA examination to determine the current severity of his right knee disability.  The examiner must review the record in conjunction with the examination.

The examiner must include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct any of the required testing or concludes that any of the required testing is not necessary, he or she should clearly explain why this is so.

Once this testing is completed, the examiner should compare the current results with testing from prior examinations and provide an opinion as to whether the current results with regard to joint testing for pain on both active and passive motion, and in weight-bearing, and nonweight-bearing, are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

The examiner should indicate whether there is any lateral instability or subluxation of the right knee.  If so, the examiner should fully describe the severity of such symptoms and proffer an opinion as to whether such disability associated with instability or subluxation is slight, moderate, or severe.  The examiner should comment on the Veteran's lay statements regarding instability of the right knee joint.

In addition, the examiner must indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or other symptoms during flare-ups and/or with repeated use. 

If additional functional loss is found beyond what was shown on initial range of motion and repetitive use testing, the examiner should assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

2. Then, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative
have had an adequate opportunity to respond, the appeal
must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


